04/04/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0612




                     Supreme Court Cause No.: DA 21-0612


DALE YATSKO & JANELLE YATSKO d/b/a GREEN CREEK DISPENSARY,

      Plaintiffs/Appellees,

            vs.

CASCADE COUNTY, MONTANA,

      Defendant/Appellant,



                                     Order


Bruce A. Fredrickson                       Mark F. Higgins
Angela M. LeDuc                            MACo Defense Services
Rocky Mountain Law Partners, P.C.          2717 Skyway Drive, Suite F
1830 3rd Avenue East, Suite 301            Helena, MT 59602-1213
P. O. Box 1758                             Telephone: (406) 441-5471
Kalispell, MT 59903-1758                   Facsimile: (406) 441-5497
Telephone: (406) 314-6011                  Email:       mhiggins@mtcounties.org
Facsimile: (406) 314-6012                  Attorneys for Defendant-Appellant
E-mail:       bruce@rmtlawp.com
              angie@rmtlawp.com
Attorneys for Plaintiff-Appellee

      Based upon Appellees’ Unopposed Motion for Extension of Time to file its

Answer Brief, and good cause appearing,

      IT IS HEREBY ORDERED that Appellees shall file and serve their Answer

Brief to Appellant’s Opening on or before May 13, 2022.

                                                                   Electronically signed by:
                                       1                              Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                          April 4 2022